IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION ONE

STATE OF WASHINGTON                         )           No. 79129-0-I
                                            )
                    Respondent,             )
                                            )
           . v.                             )
                                            )
STEPHEN BARNET PANKEY,                      )          UNPUBLISHED OPINION
                                            )
                    Appellant.              )          FILED: DEC 1 6 nig
                                             )
      PER CURIAM — Stephen Pankey appeals the judgment and sentence
entered following his convictions for first degree unlawful possession of a firearm

and second degree malicious mischief. He contends, and the State concedes,

that the malicious mischief conviction is not supported by sufficient evidence, and

that the DNA fee was improperly imposed under RCW 43.43.7541 and State v.

Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018) because he previously gave a

DNA sample that is on file with the Washington State Patrol crime lab. We

accept the concessions of error, vacate the conviction for malicious mischief, and

remand for resentencing without a DNA fee.

                     FOR THE COURT: